United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                         April 12, 2011

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐2880

UNITED STATES OF AMERICA,                            Appeal from the United States District
                      Plaintiff‐Appellee,            Court for the Southern District of Illinois.

       v.                                            No. 3:07‐cr‐30179

CARL A. COURTRIGHT, III,                             David R. Herndon, 
                  Defendant‐Appellant.               Chief Judge.



                                          O R D E R

    On consideration of the petition for panel rehearing and suggestion for rehearing en banc
filed by Petitioner‐Appellant on March 25, 2011, the opinion issued in the above‐entitled case
on January 13, 2010, is hereby AMENDED as follows:

   Page 4, line 2‐3, delete “desktop” and replace with “computer”

   Page 12, line 3, delete “large part” and replace with “portion”

   Page 12, line 4, delete “was found guilty by a jury of” and replace with “pled guilty to”

    No judge in active service has requested a vote on the petition for rehearing en banc and the
judges on the panel have voted to deny rehearing.  It is, therefore, ORDERED that the petition
for rehearing and suggestion for rehearing en banc are DENIED.